DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 7, 18, 20, 37, and 42 have been amended.
Claims 4, 6, 9-17, 21-36, 40, 44-46, and 49 are cancelled.
Claims 51-54 are newly added. 
Claims 1-3, 5, 7-8, 18-20, 37-39, 41-43,47, 48, and 50-54 are presented for examination.
Current amendment to claim 18 overcomes the prior rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Prior rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 

Response to Arguments

Applicant's arguments filed in the amendment filed on 2/3/2022 have been fully considered but applicant’s arguments is moot in view of new ground of rejection.

Regarding applicant’s arguments presented on page 10-12 for claim 18, where applicant argues that, Wellen teaches a single step of determining content parameters associated with the content item containing the interactive element in response to a user input. Thus, Wellen is devoid of any teaching or suggestion of "receiving, by a network device, based on an interaction with an interactive element output with a content item, a content identifier associated with the content item [and] determining one or more content parameters associated with the content identifier, therefore Wellen in view of Wang does not teach or suggest "receiving, by a network device, based on an interaction with an interactive element output with a content item, a content identifier associated with the content item [and] determining one or more content parameters associated with the content identifier" as recited by independent claim 18. 
In response, examiner respectfully points out that, Wellen in Par. 0026, fig. 3 and 4 discloses, the user can be provided embedded links such as 403. Selection of such embedded links can provide the user access to related content for the specific term that has been linked, or can be used to further refine the related content chosen for the user in relation to the topic of article 40. Hence as suggested in this paragraph, determining what content to recommend to user is a multiple steps process, first user selects the specific term that is part of the embeded link that is the identifier associated with content being accessed by user. Here in first step the received identifier is the term “Winfrey” in fig. 3 or “OWN network” in fig. 4 that is selected by user that has associated content topic. In second system step, it is further refining, where related content chosen based on topic associated with article, therefore as example used in fig. 3 or 4, further determining the “topic” of the content that content identifier is associated with, so here “topic of the content” is the parameters associated with the user selected term “Winfrey” or “OWN network” that is a content identifier. 
Hence as explained above in Wellen, the recommended content is simply not selected based on just one steps of user selection of identifier term, but rather by further determining in additional steps, what content topic associated with user selected identifier term, use that information to recommend the content to user. 
Regarding applicant arguments presented on page 12-13,where applicant argues that, Examiner improperly relied on hindsight to determine the scope and content of the prior art relevant to obviousness, therefore the rationale set forth by the Office Action to combine Wellen with Wang cannot support a prima facie case of obviousness.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Wellen par. 0030 teaches storing multiple recommended content items and Wang par. 0035 teaches recording or storing multiple content items in a single concatenated timeline with content recording can be represented as being located along the concatenated timeline at a given position. 
According to MPEP 2143, Exemplary KSR rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try ” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The Examiner’s combination of Wellen in view of Wang would be obvious as determined by explanation below that includes:
(B) where simple substitution of Wellen’s storing multiple recommended content items (Wellen par. 0030 disclose, providing user’s ability to record related content, user is provided option of button 701 to set recording, a user may be able to record a television program using a DVR or personal digital recorder, an online video clip, or audio clip to their computer's hard drive, or a radio broadcast using a digital radio recording device. Similarly, a user may be given the option to download content or applications to their mobile phone or smart phone) by Wang’s method of recording or storing multiple content items in a single concatenated timeline with content recording can be represented as being located along the concatenated timeline at a given position (Wang par. 0035 discloses media content recordings may include a concatenation of representations of all media content recordings into a single concatenated timeline. Each media content recording can be represented as being located along the concatenated timeline at a given position, and boundaries of the recordings can be stored to translate an identified position in the file to an identifier). Therefore, using known methods of storing the content to obtain predictable results;
(C) using the storage technique, where using “recording or storing multiple content items in a single concatenated timeline with content recording can be represented as being located along the concatenated timeline at a given position” by Wang (Wang par. 0035) combined with Wellen’s storing of user selected plurality of contents (Wellen par. 0030), to improve Wellen’s method of storing content as individual files in distributed manner, so that search the media content against single concatenated media content recording if more efficient compared distributed content recording. 
(G) as shown in the above response, the examiner has provided motivation combining Wellen with Wang. The examiner has provided separate teaching, suggestion and motivation for each reference (please see above). 
Therefore, as provided explanation in (B), (C), and (G), prima facie obviousness is established by combining or modifying the teachings of the prior art Wellen/Wang, to produce the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 37, 39, and 43 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Cordray (US 20070154163).

Regarding claim 1, Brodersen discloses, a method comprising:  
inserting an interactive element into a first content item (par. 0072, fig. 7  discloses interface 720 which displays FIRST content item information as shown in fig 7, Channel 11 NBC “MY NAME IS EARL”, where there are number of buttons are inserted in this interface representing 730-790);
causing, during output of the first content, based on an interaction with the interactive element (par. 0073 discloses user selection of a “related contents” to display a list of related content responsive to the search results received), retrieval of a plurality of information items associated with a plurality of second content items, wherein the plurality of second content items are recommended based on relatedness to the first content item (par. 0084 discloses based upon the selection of  related content displayed in fig. 7, displaying number of shows as shown in fig. 9 that is related to or similar to displayed first content item), wherein the plurality of second content items comprises at least one of a plurality of linear content items and a plurality of non-linear content items (par. 0086, fig. 9, discloses recommended content items, element 915, 920, 925, and 930 discloses plurality of broadcast content (i.e. leaner content) and downloadable content ( i.e. non-linear content) items);
causing output of the plurality of information items associated with the plurality of second content items (par. 0086 and as shown in fig. 9, the list of content items 915-940 that is recommended contains information items such a titles and source of each content items); and
causing, based on user input associated with information item of the plurality of information items, at least a portion of the of non-linear content items and at least a portion of the of linear content items to be stored (par. 0085, “upon highlighting the desired show representation 915-940, the user can press a select button (e.g., enter button), thereby activating the ability to scroll through the preference selections 945-965” shown in fig. 9, i.e. receiving inputs associated with information items of representation 915-940), step 670 of fig. 6, record the associated content). 
Brodersen discloses, recording non-linear and linear content items from recommended content item list, however Brodersen explicitly does not disclose, selecting two of the information items from plurality of information items.
Cordray discloses, selecting two of the items from recommended content list to be stored (par. 0096, fig. 8 discloses based on user inputs on option 810 (i.e. receive a user instruction to select particular episodes to record) records second content items = episode 2, episode 3 and other episodes of the series, where episode 2, episode 3 and other episodes are associated with plurality of information items such as episode numbers/episode description/season number in the content listing of content items of fig. 8 and 10, par. 0055 discloses recording of episodes from cable, VOD or internet downloads), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen with teachings of user interaction with two information item associated with two of the content item in the list to record at least two content from the list of content item, to allows users to record some or all the content in aggregated manner, as disclosed in Cordray, par. 0006.
  
Regarding claim 3, the method of claim 1,
Brodersen further discloses, wherein the relatedness to the first content item is based on at least one of: genre, content type, user preference parameters, parental ratings, or channel settings (par. 0066 discloses searching related content item that is similar to current content based on genre that is associated with the current selection).
 2ATTORNEY DOCKET NO.: 26141.0216U1 2ATTORNEY DOCKET NO.: 26141.0216U1 
Regarding claim 8, the method of claim 1,
Brodersen does not discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of, an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes.
Cordray discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of, an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes (par. 0095 and fig. 8 and 10 discloses list of second content items that is based on order of numbered episodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen, by teachings of order of the display of the second content items is based on an order of numbered episodes, as taught by Cordray, to allow users to record some or all episodes of a series and thereby to view the episodes of a series in order, as disclosed in Cordray, par. 0006.

Regarding claim 37, Brodersen discloses, An apparatus comprising: 
one or more processors (see par. 0093); and 
a memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to (see par. 0093): 
insert an interactive element into a first content item (par. 0072, fig. 7  discloses interface 720 which displays FIRST content item information as shown in fig 7, Channel 11 NBC “MY NAME IS EARL”, where there are number of buttons are inserted in this interface representing 730-790); 
cause, during output of the first content item, based on an interaction with the interactive element (par. 0073 discloses user selection of a “related contents” to display a list of related content responsive to the search results received), retrieval of a plurality of information items associated with a plurality of second content items, wherein the plurality of second content items are recommended based on relatedness to the first content item (par. 0084 discloses based upon the selection of  related content displayed in fig. 7, displaying number of shows as shown in fig. 9 that is related to or similar to displayed first content item), wherein the plurality of second content items comprises at least one of a plurality of linear content items and a plurality of non-linear content items (par. 0086, fig. 9, discloses recommended content items, element 915, 920, 925, and 930 discloses plurality of broadcast content (i.e. leaner content) and downloadable content ( i.e. non-linear content) items);
cause output of the plurality of information items associated with the plurality of second content items (par. 0086 and as shown in fig. 9, the list of content items 915-940 that is recommended contains information items such a titles and source of each content items); and
 cause, based on user input associated with information item of the plurality of information items, content items of the plurality of second content items associated information item to be stored (par. 0085, “upon highlighting the desired show representation 915-940, the user can press a select button (e.g., enter button), thereby activating the ability to scroll through the preference selections 945-965” shown in fig. 9, i.e. receiving inputs associated with information items of representation 915-940), step 670 of fig. 6, record the associated content). 
Brodersen discloses, recording non-linear and linear content items from recommended content item list, however Brodersen explicitly does not disclose, selecting two of the information items from plurality of information items.
Cordray discloses, selecting two of the items from recommended content list to be stored (par. 0096, fig. 8 discloses based on user inputs on option 810 (i.e. receive a user instruction to select particular episodes to record) records second content items = episode 2, episode 3 and other episodes of the series, where episode 2, episode 3 and other episodes are associated with plurality of information items such as episode numbers/episode description/season number in the content listing of content items of fig. 8 and 10, par. 0055 discloses recording of episodes from cable, VOD or internet downloads), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen with teachings of user interaction with two information item associated with two of the content item in the list to record at least two content from the list of content item, to allows users to record some or all the content in aggregated manner, as disclosed in Cordray, par. 0006.

Regarding claim 39, Brodersen meets the claim limitations as set forth in claim 3.
Regarding claim 43, Brodersen in view of Cordray meets the claim limitations as set forth in claim 8.


Claims 2 and 38 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Cordray (US 20070154163), in further view of Tidwell (US 20130276022).
Regarding claim 2, the method of claim 1,
Brodersen does not disclose, wherein inserting the interactive element is based on at least one of: a request to store the first content item or credit roll associated with the first content item. 
Tidwell discloses, wherein inserting the interactive element is based on a request to store the first content item (par. 0170 discloses additional functions options are provided to the viewer as an overlay to the displayed event or display within promotion, par. 0172 discloses when a request to record the a prompted event is received, par. 0174 discloses additional media options are displayed such as enable the viewer to schedule a recording for the next episode, i.e. inserting the interactive element based on a request to store the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen in view of Cordray with teachings of inserting the interactive element based on a request to store the first content item, as taught by Tidwell, to schedule various activity relating to delivered content so to relieve viewer from having to the take additional actions, as disclosed in Tidwell, par. 0014.

Regarding claim 38, Brodersen in view of Cordray in further view of Tidwell meets the claim limitations as set forth in claim 2.

Claims 5 and 41 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Cordray (US 20070154163), in further view of Wei et al. (US 20150012926).

Regarding claim 5, the method of claim 1,
Brodersen in view of Cordray does not disclose, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on a respective strength of recommendation of each second content item of the plurality of second content items.
Wei discloses, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on a respective strength of recommendation of each second content item of the plurality of second content items (par. 0044, 0046 discloses video recommendation are displayed in an order according to their raking scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Cordray, by teachings of order of the display of the recommended content is based on respective strength of each recommended content item in the recommended content list, as taught by Wei, for ranking and recommending more popular content, as disclosed in Wei, par. 0006.

Regarding claim 41, Brodersen in view of Cordray in further view of Wei meets the claim limitations as set forth in claim 5.

Claim 7 and 42 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099, in view of Cordray (US 20070154163), in further view of Fujiwara et al.  (US 20050125828).

Regarding claim 7, the method of claim 1,
Brodersen further discloses, further comprising causing a user device to output the at least the portion of the plurality of non-linear content items and the at least the portion of the plurality of linear content items (par. 0084-0086, fig. 9 discloses list of plurality of content items displayed with associated information items including broadcast content as well as downloadable content, where “info” selection 945 is associated with all the broadcast and downloadable content, and “preview” selection 965 is associated with downloadable content, par. 0087 discloses “info” selection 95 can display metadata associated with the selected content, par. 0089 discloses selection of preview preference selection 955 can display a preview clip (i.e. portion of the liner content items).
Brodersen discloses, displaying metadata associated with broadcast content and preview associated with downloadable content, however Brodersen explicitly does not disclose, metadata associated with broadcast content includes portion of the broadcast content. 
Fujiwara discloses, metadata associated with broadcast content includes portion of the broadcast content (par. 0075, fig. 13, discloses metadata accompanying a broadcast content includes preview scene, user can check preview scene of the program to be viewed or to be recorded). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Cordray, by teachings of, metadata associated with broadcast content includes portion of the broadcast content , as taught by Fujiwara, so user can determine more intuitively whether the program scheduled to be broadcast is really a program to be viewed or to be recorded by programmed recording, as disclosed in Fujiwara, par. 0075.

Regarding claim 42, Brodersen in view of Cordray in further view of Fujiwara meets the claim limitations as set forth in claim 7.

Claims 18, 19, and 48 are rejected under U.S.C. 103 as being unpatentable over Wellen et al. (US 20120124630), in view of Wang et al. (US 20140280233).
Regarding claim 18, Wellen discloses, A method comprising: 
receiving, by a network device, based on an interaction with an interactive element displayed output with a content item, a content identifier associated with the content item (par. 0026 discloses, the user can be provided embedded links such as 403. Selection of such embedded links can provide the user access to related content for the specific term that has been linked, or can be used to further refine the related content chosen for the user in relation to the topic of article 401, because the user has selected an option to receive related content. Par. 0027 discloses, at step 502 a set of search criteria is assembled. Step 502 may occur at the user's computer, or at a remote server, such as Media Database Server 103, here media database server = a network device, because user has selected to get related content by interacting with embedded link 403, the media database server receives specific terms (i.e. content identifier) associated with topic of the displayed content item (i.e. content item 401 of fig. 4)); 
determining one or more content parameters associated with the content identifier (par. 0025 discloses using topic of requested content to query for related content);
determining, based on relatedness between the one or more content parameters associated with the content identifier and one or more respective content parameters associated with a plurality of additional content items, a plurality of recommended content items (par. par. 0027-0028, 0030, 0033-0034, fig. 5, 7, and 10 discloses that a search query is performed to find related or matching content related to selected first media type, i.e. is performing of search based on matching of related content (i.e. recommended content items) related to the topics (i.e. content parameter) of fist media content is done based on relatedness of topics of first content item and topic of related content items, such as talk show being parameter of first content item 301 as well as also parameter of displayed related content item 302); 
causing, output of a plurality of information items associated with the plurality of recommended content items (par. 0025, fig. 3, par. 0030, fig. 7 discloses related content 302 is displayed which contains such as television and radio that may be of interest to the user based upon their interest in article 301information, related content includes information items such as name of the content, channel name, broadcast time); 
causing, based on user input associated with at least two information item of the plurality of information items, at least two recommended content items of the plurality of recommended content items associated with the at least two information items to be stored (par. 0030 disclose, providing user’s ability to record related content, user is provided option of button 701 to set recording, a user may be able to record a television program using a DVR or personal digital recorder, an online video clip, or audio clip to their computer's hard drive, or a radio broadcast using a digital radio recording device. Similarly, a user may be given the option to download content or applications to their mobile phone or smart phone, par. 0035, fig. 11, step 1106 discloses program has been recorded, here user is provided ability to record or download plurality of related content items that user can set for recording and complete the recording for all the related content, fig. 14 shows plurality of content items that user can set for recording). 
Wellen does not disclose, two information items to be stored in a single content object, wherein the single content object comprises one or more indications of where each of the at least two recommended content items is located within the single content object.
Wang discloses, two information items to be stored in a single content object, wherein the single content object comprises one or more indications of where each of the at least two recommended content items is located within the single content object (par. 0035 discloses media content recordings may include a concatenation of representations of all media content recordings into a single concatenated timeline. Each media content recording can be represented as being located along the concatenated timeline at a given position, and boundaries of the recordings can be stored to translate an identified position in the file to an identifier, i.e. media recordings are concatenated in to single content object, where each media content is being represented being located along timeline at a given position with boundaries of the recordings, here timeline provides indications where each of the media content is located in the single concatenated media recording object) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wellen with teachings of two of the content item stored in a single content object and single content object includes indication of where each of the content items are located within the single content file, as taught by Wang, to search the media content against single concatenated media content recording if more efficient compared distributed content recording, as disclosed in Wang, par. 0034.

Regarding claim 19, the method of claim 18
Wellen further discloses, further comprising causing a user device to output the at least two of second content items of the plurality of second content items associated with the at least two information items (par. 0025, fig.3, element 302 discloses outputting two of the related content items which has plurality of associated information items, such as channel name, date and time of programing schedule name of the program).

Regarding claim 48, the method of claim 18,
Wellen further discloses, wherein the relatedness between the one or more content parameters associated with the content identifier and the one or more respective content parameters associated with the plurality of additional content items is based on at least one of: a genre, a content type, a user preference, a parental rating, or a channel setting (par. 0029 discloses the query may take into account a "user profile," which may contain information specific to the user, such as may contain the user's interest and hobbies, occupation, location, or statistical information regarding prior media viewed by the user, i.e. query to search for related content is determined based on user preferences).

Claims 20 is are rejected under U.S.C. 103 as being unpatentable over Wellen et al. (US 20120124630), in view of Wang et al. (US 20140280233), in further view of Cordray (US 20070154163).

Regarding claim 20, the method of claim 18,
Wellen in view of Wang does not discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of. an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes.
Cordray discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of. an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes (par. 0095 and fig. 8 and 10 discloses list of second content items that is based on order of numbered episodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wellen in view of Wang, by teachings of order of the display of the second content items is based on an order of numbered episodes, as taught by Cordray, to allow users to record some or all episodes of a series and thereby to view the episodes of a series in order, as disclosed in Cordray, par. 0006.

Claims 47 and 50 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Cordray (US 20070154163), in further view of Roberts et al. (US 20110107374).
Regarding claim 47, the method of claim 1,
Brodersen in view of Cordray explicitly does not disclose, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on at least one of: a resolution, a bitrate, an encoding type, or a content type.
Roberts discloses, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on at least one of: a resolution, a bitrate, an encoding type, or a content type (par. 0108-0109 fig. 11 discloses generated watch list displayed and can be sorted by data representing media content instances ranked by content types).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brodersen in view of Cordray, by teachings of order of the display of the of the information associated with list of content item is based on a content type, for improving the user experience associated with accessing and consuming media content, as disclosed in Roberts, par. 0002.

Regarding claim 50, Brodersen in view of Cordray in further view of Roberts meets the claim limitations as set forth in claim 47.

Claims 51-54 are rejected under U.S.C. 103 as being unpatentable over Brodersen et al. (US 20080066099), hereinafter as Brodersen, in view of Cordray (US 20070154163), in further view of Dove (US 20120301104).
.
Regarding claim 51, the method of claim 1,
Brodersen in view of Cordray explicitly does not disclose, wherein causing the at least a portion of the plurality of non-linear content items and at least a portion of the plurality of linear content items to be stored comprises causing the at least the portion of the plurality of non-linear content items and the at least the portion of the plurality of linear content items to be stored in a bundle.
Dove discloses, wherein causing the at least a portion of the plurality of non-linear content items and at least a portion of the plurality of linear content items to be stored comprises causing the at least the portion of the plurality of non-linear content items and the at least the portion of the plurality of linear content items to be stored in a bundle (par. 0056 discloses recording episodes from broadcast source, i.e. storing linear media content items, par. 0068 discloses episodes are appended to prior-recorded episodes as they are stored, such that multiple episodes are stored in a single file, i.e. episodes are stored in content bundle and as the new episodes gets stored gets merged in to previously stored package of episodes making it a bundle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen in view of Cordray with teachings of storing the non-linear content and linear content items in a content bundle, as taught by Dove, for retrieving and playing subsequent episodes of the selected programming title, as disclosed in Dove, par. 0026.

Regarding claim 52, the method of claim 1,
Brodersen in view of Cordray explicitly does not disclose, wherein causing the at least a portion of the plurality of non-linear content items and at least a portion of the plurality of linear content items to be stored comprises, after the at least the portion of the plurality of linear content items are stored, causing the at least the portion of the plurality of non-linear content items and the at least the portion of the plurality of linear content items to be stored in a bundle.
Dove discloses, wherein causing the at least a portion of the plurality of non-linear content items and at least a portion of the plurality of linear content items to be stored comprises, after the at least the portion of the plurality of linear content items are stored, causing the at least the portion of the plurality of non-linear content items and the at least the portion of the plurality of linear content items to be stored in a bundle (par. 0056 discloses recording episodes from broadcast source, i.e. storing linear media content items, par. 0068 discloses episodes are appended to prior-recorded episodes as they are stored, such that multiple episodes are stored in a single file, i.e. episodes are stored in content bundle and as the new episodes gets stored gets merged in to previously stored package of episodes, par. 0068 discloses, episodes are appended to prior recorded episodes, therefore the episodes from nonlinear source is merged or packaged with already stored episodes from linear source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brodersen in view of Cordray with teachings of storing the non-linear content and linear content items in a content bundle after the linear content is stored, as taught Dove, for retrieving and playing subsequent episodes of the selected programming title, as disclosed in Dove, par. 0026.

Regarding claim 53, Brodersen in view of Cordray in further view of Dove meets the claim limitations as set forth in claim 51.
Regarding claim 54, Brodersen in view of Cordray in further view of Dove meets the claim limitations as set forth in claim 52.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423